DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2018/033222 filed 05/17/2018 which claims benefit of 62/507,895 filed 05/18/2017.
Election/Restrictions
Applicant’s election of group I (claims 1-52) in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
For the species requirement, Applicant elects:
(A) Bacterium;
(B) Nucleotide or nucleic acid or polynucleotide;
(C) Plant material/tissue;
(D) Polynucleotide;
(E) Up-converting phosphor particles; and
(F) Excited at a wavelength from 900 nm to 1,000 nm.
Claims 16-17, 20-31, 41 and 53-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Status of the claims
Claims 1-38 and 40-79 are pending. Claim 39 is canceled. Claims 1-15, 18-19, 32-38, 40 and 42-52 are currently under examination.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 16, line 15. Applicant is required to delete the embedded hyperlink 

Claim Objections
Please delete the concluding period from canceled claim 39.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “the detection, quantification and/or tracking of the analyte”. This limitation is indefinite because there isn’t sufficient antecedent basis for the limitation since claim 1 does not direct any step of quantifying and/or tracking of the target analyte. Rather, claim 1 recites the active step of “detecting the nanocrystals that binds to the analyte”.
Claim 42 recites the limitation “individual tests” which lacks clarity since neither claim 1 nor claim 42 direct/recite any step of testing or multiple testing(s) or any active step of detecting one or more target analytes .Claims 42 and 43 recite the limitation “data from individual tests”. This limitation lacks clarity as claim 1 does not provide or recite any limitation that directed to multiple testing.
Claim 43 recites the limitation “data is used to assess performance of beneficial microbes or assess movement of pathogens”. The limitation is indefinite as neither claims 1, 42 nor claim 43 set forth how to provide/assess obtained target analyte detection information to indicate performance of beneficial microbes or that pathogens are/have moved. Further, the term “beneficial” in the limitation “beneficial 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13, 15, 32-33, 36, 38, 44 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893).
Regarding claim 1, Zuiderwijk et al. teach a method for detecting a target analyte (i.e. Streptococcus pneunomiae) in an environmental sample, comprising the steps of:
contacting the sample with a plurality of nanocrystals (see pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses a step of combining of a mixture comprising S. pneumonia DNA and lytA-specific probe sets each consisting of a part end-labeled with a digoxigenin hapten and a part end-labeled with a biotin hapten with UPT particles containing covalently bound monoclonal mouse anti-DIG antibodies, the probe set includes four probes (two labeled with biotin for capture of the specific target and two labeled with digoxigenin)), 


separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals (see pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses the application of sample to an in-house made LF (Lateral Flow) strips), and
detecting the nanocrystals that bind to the analyte (see pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses use of a microtiterplate reader adapted with an infrared laser (980 nm) to scan the LF strips. Upon IR excitation, UPT particles emitted green light that was detected with a 550 nm filter Luminescence was measured, compiled and displayed as relative fluorescence units in a 2-D plot as function of the position on the strip).

Regarding claims 2-3, Zuiderwijk et al. teach UPT reporter molecules have a uniform size of 400 nm (more particularly, Zuiderwijk et al. cites as the primary disclosure of their UPT technology and Corstjens et al. teach the UPT nanoparticle size in their abstract, section “Methods” and also on pg 1886, left col., 4th para; Corstjens et al. teach unique optical signature is manifested in rise and/decay times: see pg 1886, left col., 4th and 5th paragraphs).

Regarding claim 4, Zuiderwijk et al. teach wherein the nanocrystals are up-converting phosphor particles (see abstract, wherein Zuiderwijk et al. disclose use of Up-converting Phosphor technology).
Regarding claim 5, Zuiderwijk et al. teach wherein the nanocrystals comprise at least one rare earth element (see Corstjens et al. on pg 1886, left col, 4th and 5th para: wherein Corstjens et al. teach “Up-converting phosphors are particles (400 nm) that are composed of rare earth lanthanide elements embedded in a crystal. These particles exhibit anti-Stokes behavior by up-converting low-energy, infrared (IR) light (980 nm) to high-energy, visible light. The emission spectrum obtained is mainly dependent on the embedded rare earth elements”).
Regarding claim 6, Zuiderwijk et al. teach wherein the nanocrystals have a size of 400 nm 
Regarding claim 7, Zuiderwijk et al. teach wherein the nanocrystals emit light for greater than 10 -8 seconds (see pg 401, left col, below abstract and pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses emission of visible (green) light).
Regarding claims 8-9, Zuiderwijk et al. teach wherein the nanocrystals can be excited at a wavelength from 900 nm to 1000 nm or  960 nm to 980 nm (see pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses use of a microtiter plate reader adapted with an infrared laser (980 nm)).
Regarding claim 10, Zuiderwijk et al. teach wherein the nanocrystals emit light at a wavelength from 400 nm to 12,000 nm (see pg 402, section 2 entitled “Methods”, wherein Zuiderwijk et al. discloses UPT particles emitted green light that was detected with a 550 nm filter).

Regarding claim 13, Zuiderwijk et al. teach wherein the entity that specifically binds to the analyte is a polynucleotide (see abstract of Zuiderwijk et al. which discloses entity as p lytA sequence).

Regarding claims 15, and 32, Zuiderwijk et al. teach wherein the analyte is a bacterium (see abstract of Zuiderwijk et al. which discloses analyte is Streptococcus pneunomiae bacterium; pg 403, last para of the left col discloses that the utility of the multiple probes enables the detection of target genomic DNA at 1 ng or about 106 bacterial cells; Corstjens et al. teach low attomole range sensitivity: see section of the abstract entitled “Conclusions”).

Regarding claim 33, Zuiderwijk et al. teach wherein the nanocrystals are tuned to avoid background interference from naturally occurring chromophores in a sample (see Corstjens et al., section of the abstract entitled “Methods” and Corstjens et al., pg 1886, left col. 5th para which discloses virtually non-existent background autofluorescence).

Regarding claim 36, Zuiderwijk et al. teach wherein the method is performed within 100 yards of 

Regarding claim 38, Zuiderwijk et al. teach wherein the detecting step is performed in a single readout (pg 402, right col, last par and pg 403, Fig. 1; or see Corstjens et al., pg 1887, Fig. 1C which shows the single readouts of a strip 1 and 2 respectively).

Regarding claim 44, Zuiderwijk et al. teach assay is accomplished using a lateral flow or microfluidic assay (abstract wherein use of UPT-LF disclosed).

Regarding claim 50, Zuiderwijk et al. teach wherein a lateral flow test strip has a solid support comprising one sample receiving areas and one target capture zone (pg 403, Fig. 1 and legend of Fig 2A of Corstjens et al).

Regarding claims 51-52, Zuiderwijk et al. teach wherein the solid support is nitrocellulose or engineered microfluidic channels etched or molded into a plastic or glass substrate and a target capture zone that has been surface modified to specifically bind microbes (pg 403, Fig. 1 and Corstjens et al. on pg 1886, right col, section entitled “Construction of the LF strips”).

Accordingly, the instant claims 1-10, 13, 15, 32-33, 36, 38, 44 and 50-52 are anticipated by Zuiderwijk et al. as evidenced by Corstjens et al.

Claims 1, 14 and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokkapati et al., (2007, Annals of the New York Academy of Sciences, 1098(1), pp.476-485).
The applied reference shares one or more common inventor(s) with the instant application.

Regarding claim 1, Mokkapati et al. teach a method for detecting a target analyte in an environmental sample (It is noted that since the specification discloses that environment sample encompasses biological samples from livestock or other animals, the claims read over clinical linkTM) comprising a disposable cassette containing a lateral flow (LF) strip with RSV capture antibodies useful to capture RSV target analyte(s); see also pg 478, section entitled “UPlink–RSV (UPR) Assay Development”).
The method of Mokkapati et al. comprises the steps of:
contacting the sample with a plurality of nanocrystals, wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample (see Mokkapati et al., pg 476, abstract: wherein Mokkapati et al. discloses mixing of a nasopharyngeal specimen with RSV-specific UPT reporter particles; see also pg 478, section entitled “UPlink–RSV (UPR) Assay Development” and and pg 478-480, section entitled “UPR Assay procedure”);
separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals (see Mokkapati et al., pg 476, abstract: wherein Mokkapati et al. discloses addition of the mixture above to the UPT reader (UPlinkTM) for separation/capture of the RSV target analyte bound to the UPT particles; see also pg 478, section entitled “UPlink–RSV (UPR) Assay Development” and pg 478-480, section entitled “UPR Assay procedure”); and
detecting the nanocrystals that bind to the analyte (see pg 478, section entitled “UPlink–RSV (UPR) Assay Development” and pg 478-480, section entitled “UPR Assay procedure”).

Regarding claim 14, Mokkapati et al. teach for rapid diagnosis of RSV, cultivation of the virus is impractical because of the relatively long incubation needed and also that diagnosis of acute infection is difficult on account of the insensitivity of viral culture (pg 477, 2nd para of Introduction).
Mokkapati et al. teach selecting a specific epitope from genetic sequence information of an unculturable microbe (pg 478, sections entitled “UPlink Platform–Detection of UPT Reporters and “UPlink–RSV (UPR) Assay Development”: see Mokkapati’s disclosure that LF strips for UPR were stripped with a test line composed of RSV monoclonal antibodies against the F, G, and N antigens (FIG. 1B). A flow-control line containing a noncontagious RSV isolate and also Mokkapati’s disclosure that a set of anti-F and anti-N antibodies different from the antibodies stripped on the test line were conjugated with 
Regarding claims 44-45, Mokkapati et al. teach which is accomplished using a lateral flow, wherein the lateral flow is an immunoassay (see pg 478, section entitled “UPlink–RSV (UPR) Assay Development” and pg 478-480, section entitled “UPR Assay procedure”).
Regarding claim 46, Mokkapati et al. teach wherein the assay is performed using a portable (UPlink reader) detection device (pg 479, Fig. 1 and pg 480, 1st para and pg 477, last para).
Accordingly, the instant claims 1, 14 and 44-46 are anticipated by Mokkapati et al.

Claims 1, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yliharsila et al. (2011, Analytical chemistry, 83(4), pp.1456-1461).

Regarding claim 1, Yliharsila et al. teach a method for detecting a target analyte in an environmental or food sample (Yliharsila et al. teach an assay that provides a probe array to detect a  ten common adenovirus genotypes C01, C02, B03, E04, C05, C06, B07, B14, B21, and A31 causing human infections; see pg 1457, left col., 3rd para).
The method of Yliharsila et al. comprises;
contacting the sample with a plurality of nanocrystals (pg 1458, left col., section entitled “Hybridization, Imaging and Image Analysis”), 
wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample (see pg 1457, right col, section entitled “Synthesis and Surface Modification of UCP Particles” and “Conjugation of Streptavidin to UCP Particles”),
separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals (pg 1457, right col., “Oligonucleotide Microarrays” and pg 1458, left col., 1st para below Table 1 and last para of the left col., and pg 1458, right col., para below Fig. 1), and
detecting the nanocrystals that bind to the analyte (pg 1459, right col., 1st para and pg 1460, Fig. 5).
st para).

Regarding claim 35, Yliharsila et al. teach wherein 5 or more analytes are analyzed simultaneously (pg 1460, Fig. 5 and pg 1457, left col., 3rd para wherein Yliharsila et al. notes assay using probe array useful for multiplex testing and/or genotyping 10 adenoviruses).

Accordingly, the instant claims 1 and 34-35 are anticipated by Yliharsila et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of DaCosta et al. (2014, Analytica chimica acta, 832, pp.1-33).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claim 11.

DaCosta et al. (claim 11)
Regarding claim 11, DaCosta et al. teach wherein the nanocrystals are beta phase particles (see pg 16, Fig. 7c and pg 7, left col., last para: wherein DaCosta et al. discloses that “NaYF4 based UCNPs can exist in one of two crystalline phases; either cubic-phase (α-NaYF4) or hexagonal phase (β-NaYF4). Particles co-doped with Yb3+ and Er3+ existing in the hexagonal-phase (β) exhibit a UC efficiency that is one order of magnitude greater than the analogous cubic-phase particle (α)”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to select nanocrystal that are beta phase particles as taught by DaCosta et al. to use in the methods of Zuiderwijk et al. since DaCosta et al. teach that (β) phase particles exhibit a Up-converting (UC) efficiency that is one order of magnitude greater than the analogous cubic-phase particle.
One of ordinary skill in the art would have had a reasonable expectation of success at selecting and using beta-phase nanocrystals as selecting and using elements already known in the prior art, in known methods would have been expected to yield predictable results.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 11 is prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of Mattsson et al. (2015, RSC Advances, 5(18), pp.13270-13277).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claim 12.

Mattsson et al. (claim 12)
Regarding claim 12, Mattsson et al. teach wherein the nanocrystals are combined with a second reporter that is a quantum dot (see abstract, wherein Mattsson et al. discloses the use of QD FRET acceptors with very strong spectral overlap with the UCNP donors. Mattsson et al. also teach that this combination overcomes the low photoluminescence (PL) quantum yields when only UCNPs are provided for FRET; see Mattsson et al., pg 13271, left col., 2nd and 3rd para and pg 13276, left col., Conclusions: wherein Mattsson et al. further teach the combination of UCNP-to-QD FRET technology as providing an exceptional potential for multiplexed biosensing using one type of UCNPs with different QDs. Together with the high photostability of both UCNPs and QDs and minimal autofluorescence background, these features render the UCNP-to-QD ET technology a very valuable tool for optical nanobiosensing in spectroscopy and imaging).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the nanocrystals of the methods of Zuiderwijk et al. with QD as a second reporter molecule as Mattsson et al. teach the combination as having utility in optical nanobiosensing in spectroscopy and imaging applications.
One of ordinary skill in the art would have had a reasonable expectation of success at using a combination of nanocrystals and QD second reporter molecules since it takes no more than ordinary skill to provide known elements for predictable results.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 12 is prima facie obvious.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of Cary et al. (US2010/0029496A1, pub. Feb 4, 2010).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claims 18-19.

Cary et al. (claims 18-19)
Regarding claims 18-19, Cary et al. teach a method of detecting of citrus pathogens, Xylella fastidiosa and Xanthomonas axonopodis PV citri in a plant/leaf tissue material via providing target analyte(s) belonging to these pathogens to a nanocrystal LFM (SN-LFM) or lateral flow microarray (para [0019], [0036]-[0041] and para [0044]-[0045], [0066], [0068] and [0092]-[0094]). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention wanting to detect a target polynucleotide/analyte of a pathogen present in a plant/leaf tissue sample (e.g. Xylella fastidiosa and Xanthomonas axonopodis PV citri that was taught by Cary et al.) to modify the UPT nanocrystals of Zuiderwijk et al. in a manner as taught by Cary et al. so that the nanocrystal/nanoparticles are suitable to capture a target polynucleotide/analyte of the citrus pathogens Xylella fastidiosa and Xanthomonas axonopodis PV citri and finally provide the nanocrystals to the lateral flow nanocrystal device of Zuiderwijk et al. for separation of nanocrystals with unbound target polynucleotide from those bound with target polynucleotide(s)/target analyte(s) and for detection of the target polynucleotide via the method of Zuiderwijk et al. 
One of ordinary skill in the art would have had a reasonable expectation of success at modifying the method of Zuiderwijk et al. in a manner as taught/suggested by Cary et al. since the modification provides known element(s) within known methods to accomplish a known/predictable outcome.
.



Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mokkapati et al., (2007, Annals of the New York Academy of Sciences, 1098(1), pp.476-485).
Regarding claim 36, although Mokkapati et al. do not teach wherein the method is performed within 100 yards of where the sample was obtained, Mokkapati et al. discloses a portable reader called “UPlinkTM” which is suitable for use to detect (a) target analyte(s) of an environmental or food sample in an environment that is remote or yards away from a laboratory setting and/or a sample collection site.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to provide the portable device of Mokkapati et al. and use the device to detect target analyte(s) of an environmental or food sample in an environment that is remote or yards away from a laboratory setting and/or a sample collection site with a reasonable expectation of success.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 36 is prima facie obvious.

Claims 42 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of Meier et al. (2014, Analytical chemistry, 86(11), pp.5535-5540).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claims 42 and 46-48.
rd para). Meier et al. teach despite the red green blue (RGB) imaging technique being cheap, it is still sufficiently sensitive and precise (pg 5536, left col., 3rd para).
Meier et al. teach that commercially available UCPs based on Gd2O2S doped with Yb3+ and Er3+ are used to generate the 980 nm-excitable green and red signals that are constant over a wide range of pH ranging from pH 2 to 11 (pg 5537, right col., para above Fig. 2).
Meier et al. teach providing a camera to collect that emitted light that passed through a hot mirror. .The hot mirror separates reflected excitation light from the visible wavelengths. The camera collects the red, green, and blue part of the visible light in three independent channels. The collected data can then be used for referenced ratiometric read-out and imaging (see pg 5537, Fig. 2C and legend of Fig. 2C and pg 5539, right col., section entitled “Conclusion”). 
Meier et al. also a LED, an IR light source for exciting UCPs and a cell phone (for portability of signal detection reader and for the ease it provides for rapid transmittal of data to a location remote from data collection or date test site) (see pg 5539, right col., section entitled “Conclusion”: wherein Meier et al. discloses use of a pen laser and a standard digital color camera along with the ratiometrically referenced RGB read-out technique. This hand-held and portable setup makes the sensor fully applicable to field or point-of-care measurements. In principle, the sensor can be read-out also by mobile phone cameras).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention wanting a cheap portable readout device for the UPT-LF assay to provide a mobile phone camera and LED/light source in combination with the LF strip device of Zuiderwijk et al. and to use the mobile phone camera for processing the signals of the LF strip device of Zuiderwijk et al. as evidenced by Corstjens et al. and to transmit signal readout to a location remote from the sample collection or test site. 
The motivation to add the mobile cell phone of Maier et al. to process the UPT-LF assay of Zuiderwijk et al. comes from Meier et al. who teach that  the use of a mobile cell phone allows one to 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 42 and 46-48 are prima facie obvious.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of Corstjens et al. (US2007/0105237, pub. May 10, 2007).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claim 49.

Corstjens et al. (US2007/0105237)
Regarding claim 49, Corstjens et al. (US2007/0105237) teach the “method of analyzing an analyte may be carried out in a single flow or a multiple flow technique, as is known in the art. A preferred multiple flow technique is known as a "consecutive flow" technique. In a consecutive flow technique, there is a first flow of sample suspected of containing targets of interest allowing enrichment and concentration of specific targets (e.g. HIV antibodies in serum specimen) at the target capture line; an optional intermediate flow with wash buffer to remove all non-specifically bound and non-bound material and to decrease background; followed by a second flow with the reporter. The consecutive flow technique allows for the use of a generic reporter (e.g. a UPT particle or colloidal gold particle covered with protein-A, which interacts with human antibodies). Multiple flows with the short transversal flow strips of the invention works well since the flow rate is faster and flow time as compared to the conventional longer strip is thus much shorter” (para [0035]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 49 is prima facie obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893).
The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

While Zuiderwijk et al. as evidenced by Corstjens et al. do not teach performing their method within 10 minutes of when the sample was obtained, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to process a highly degradable sample or wanting rapid detection of a target analyte to provide the method of Zuiderwijk et al. as evidenced by Corstjens et al. which gives a visual readout rapidly. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claim 37 is prima facie obvious.

Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zuiderwijk et al. (2003, Clinical biochemistry, 36(5), pp.401-403) as evidenced by Corstjens et al. (2001, Clinical Chemistry, pp. 1885-1893) in view of Weaver et al. (WO2016/097726A1, pub. June 23, 2016) and Corstjens2 et al. (2014, Parasitology, 141(14), pp.1841-1855).

The teachings of Zuiderwijk et al. as evidenced by Corstjens et al. as it concerns claim 1 are provided above.

Zuiderwijk et al. as evidenced by Corstjens et al. do not meet the limitations of claims 40 and 43.

Regarding claim 40, Weaver et al. teach “numerous methods exist to detect plant pathogens. Farmers typically use consultant agronomists who take a sample of soil or plant material, for example the leaf or root, and analyse the sample for plant pathogens” (pg 1, ln 20-23). Weaver et al. teach “samples can also be tested for plant pathogens on site using lateral flow devices. Such devices require the farmer to take a sample from a plant, for example a leaf” for the purpose of detecting a target analyte of a pathogen found in the sample (see pg 2, ln 7-8)

Regarding claim 43, Corstjens2 et al. teach use of UCP-LF based assays for diagnosis of schistosomiasis and screening and detection in endemic areas to indicate exposure and/or previous infections with Schistosoma as well as other pathogens (abstract and pg 1845,Table 1). The detection results provided in Table 1 indicates that the data of the method of Corstjens2 et al. is useful for surveillance or tracking of pathogens (pg 1844, right col., section entitled “Results and Discussion” and pg 1845, Table 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention for a farmer to detect a target analyte of a plant pathogen according to the detection method of Zuiderwijk et al. as evidenced by Corstjens et al. and to quantify or track the method results of as Weaver et al. teach it conventional that farmer monitor the spread of pathogens to protect crop loss and contamination of water supply.
The ordinary skilled artisan would also have been motivated before the effective filing of the instant invention to provide the UCP-LF assay according to Zuiderwijk et al. as evidenced by Corstjens et al. or Corstjens2 et al. for surveillance of pathogens in endemic areas so as to be effective at applying controlled (treatment) programme that contain or reduce the infection.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 40 and 43 are prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 18-19, 32-38, 40 and 42-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,054,593.
Claims 1-8 of U.S. Patent No. 10,054,593 recite the limitation as follows:
A method for detecting one or more analytes in a sample, comprising the steps of: 
(a) contacting the sample with two or more types of phosphor particles, 
wherein each type of phosphor is conjugated to a capture molecule specific for an analyte of interest, to separately bind and label each analyte of interest; 
(b) separating phosphor particles bound to the analytes from unbound phosphor particles; and 
(c) detecting each labelled analyte by the unique optical lifetime signature of the corresponding phosphor; wherein the phosphor particles conjugated to each type of capture molecule have unique optical lifetime signature and uniform morphology, size, and/or composition, wherein the phosphor particles are monodispersed, and wherein the phosphor particles are up-converting phosphor particles comprising at least one rare earth element and a phosphor host material.

while the instant claims 1-15, 18-19, 32-38, 40 and 42-52 recite the following limitation:
A method for detecting a target analyte in an environmental or food sample, comprising the steps of:	contacting the sample with a plurality of nanocrystals, 
wherein the nanocrystals have been surface modified with an entity that specifically binds to the analyte in the sample,
separating the nanocrystals bound to the analyte in the sample from unbound nanocrystals, and
detecting the nanocrystals that bind to the analyte.

Although the claims are not identical, they are not patentably distinct from each other as the both methods are directed to detecting target analytes in a sample.
The claims of U.S. Patent No. 10,054,593 recite a more specific version of the instant methods of 1-15, 18-19, 32-38, 40 and 42-52 and thereby anticipates the instant invention.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637
                                                                                                                                                                                                        /TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 23, 2022